Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated June 17, 2022. With the amendments, claims 1, 6 and 8 and 11-22 remain pending.  Claim 1 is amended. The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/17/2022, with respect to claims and drawings, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.  The examiner acknowledges that the claim amendments overcome the key issues of the case.  The examiner agreed in an interview dated 4/28/2022 that the applicant could add a drawing according to the limitations listed in the specification to overcome drawing objections so that ever feature of the claims was shown in the drawings.  The applicant’s claim, as listed, now cover a case described in the applicant’s specification not covered in the combination of references applied to claim 1. 
Allowable Subject Matter
Claims 1, 6, 8 and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a rotary electric machine with integrated power electronics, comprising:
a motor portion comprising:
a stator;
a plurality of coils connected to form a plurality of galvanic isolated winding sections,
wherein each winding section has a subset of the coils, which are connected in a multi-phase configuration and each of which is provided with a coil terminal;
a rotor with a number of pole pairs rotatably disposed against a stator magnetic field generated by currents in the coils;
an inverter portion comprising:
a plurality of power switching elements;
wherein said power switching elements are connected to form a number of half bridge legs, and are further comprising a high side power switching element, a low side power switching element in each half bridge leg, and an output connector at each half bridge leg;
wherein said number of half bridge legs is equal to a number of isolated winding sections multiplied by a number of phases of the multi-phase configuration;
wherein the output connector of each half bridge leg is connected to an individual coil terminal,
wherein the inverter portion is provided with current sensors for measuring the currents in said winding sections;
wherein the number of isolated winding sections is greater than two and that said current sensors are arranged to measure the currents in only two of the isolated winding sections; and
wherein at least four current sensors are provided, wherein the at least four current sensors are arranged to measure:
the currents in a first isolated winding section in two coils of the first isolated winding section, said two coils being assigned to a first and second phase of the multi-phase configuration; and
the currents in a second isolated winding section in two coils of the second isolated winding section, said two coils being assigned to the first and second phase of the multi-phase configuration.
The rejection in the last office is based on a combination of Suzuki (U. S. Patent 8,604,730) and Yoshida (U. S. Patent Publication 2009/0289583).  Suzuki teaches two isolated winding sections with winding sensors on each winding phase. Yoshida teaches the case where there are more than two isolated winding sections. The applicants claim 1 now cites where current sensors are arranged to measure the currents in only two of the isolated winding sections, which is a combination not covered by the combination.  The examiner did not discover the newly claimed feature in the relevant prior art. 
Claims 6, 8 and 11-19 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 20 is allowable for an electric motor or generator with integrated power electronics, comprising:
a motor portion comprising:
a stator;
a plurality of coils connected to form a plurality of galvanic isolated winding sections,
wherein each winding section has a subset of the coils, which are connected in a multi-phase configuration and each of which is provided with a coil terminal; and
a rotor with a number of pole pairs rotatable disposed against a stator magnetic field generated by currents in the coils; and
an inverter portion comprising a plurality of power switching elements connected to form a number of half bridge legs, and further comprises a high side power switching element, a low side power switching element in each half bridge leg, and an output connector at each half bridge leg;
wherein said number of half bridge legs is equal to a number of isolated winding sections multiplied by a number of phases of the multi-phase configuration, and said number of isolated winding sections is equal to said number of pole pairs on the rotor;
wherein the output connector of each half bridge leg is connected to an individual coil terminal; and
wherein the inverter portion is provided with current sensors for measuring the currents in said winding sections;
wherein the number of pole pairs on the rotor is greater than two and the current sensors are arranged to measure the currents in only two of the isolated winding sections; and
wherein at least four current sensors are provided, wherein the at least four current sensors are arranged to measure:
the currents in a first isolated winding section in two coils of the first isolated winding section, said two coils being assigned to a first and second phase of the multi-phase configuration; and
the currents in a second isolated winding section in two coils of the second isolated winding
section, said two coils being assigned to the first and second phase of the multi-phase configuration.
Claim 20 recites the same feature, as claim 1, and is now considered to be non-obvious absent a teaching in the art for the combination.  Claim 20 was rejected in the previous office action in view of Baba et al. and Yoshida and there were issues with the statement of rejection.  It is now considered that the combination does not teach the feature wherein said number of half bridge legs is equal to a number of isolated winding sections multiplied by a number of phases of the multi-phase configuration, and said number of isolated winding sections is equal to said number of pole pairs on the rotor, for a similar rationale as applied to claim 1.  
Claims 21-22 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        June 21, 2022